Title: To Thomas Jefferson from Richard Dinmore, 28 January 1802
From: Dinmore, Richard
To: Jefferson, Thomas


          
            Sir
            Washington 28th. Janry. 1801 [i.e. 1802]
          
          Impressed with the profoundest respect, I can but fear, in thus addressing you, the imputation either of impertinence or sycophancy. These considerations would have prevented this reapplication to yourself, had I not been impelled to it, by the actual poverty I experience, and by the certain prospect of want. With this apology for my obtrusion, permit me to state, that when I heard of but few applications, for the office of Librarian to Congress, I ventur’d first, unpatronized, to address a letter to yourself, and afterwards procured an introduction from Genl. Mason, to a letter, which I wrote to Mr. Madison, signifying my wish to be considered as a Candidate for that office. Having taken these steps, my applications, I conceiv’d at an end, and I waited with some confidence, for the result; a confidence which arose from the belief, that the characters of the Candidates, would be investigated, that many of them, were more unfit than myself, for the office, and that others, already held situations, adequate to decent and comfortable maintenance. Well knowing that it is the object of the Administration, rather to diffuse those means, than by heaping Office upon Office, give to the few the shew and parade of Opulence. But Sir when I hear how very numerous the applicants are, and consider how difficult, it will be, to investigate the Characters, and compare the relative fitness of the different Candidates, for the Office, I am apprehensive that in the cloud, I must be forgotten. I have determined therefore to break thro’ common forms, and place before you, the motives, which induce me, to solicit the appointment. Unfortunately, nurtured by affection and feeling rather than by judgement, and educated, as that useless being a gentleman, when I arrived at manhood, I found myself possessed, of what might be conceived a Competence, yet, certainly not what I had been taught to expect. Strongly disposed towards a doctrine of Ethics, which would permit no bending to the exigencies of the times, my feeble voice, was opposed to those measures, which my judgement told me, must encrease the miseries of my fellow men. I had to contend with the persecution of the powerful, and the bigotry of the multitude, I sunk in the contest, and quitted my country, in the hope of finding in the United States, those principles acted upon, for which I had contended in England, or at least that I should be tolerated in the possession of them. Your own experience will tell you, how just such expectations were, in a man, who landed, at the close of the year 97. I now Sir find all my external resources dried up, and it is only by the application of the few literary talents I possess, that I can expect, either the comforts or the necessaries of life; but they cannot be exerted to advantage, without a recourse to books, which circumstanced as I am, I cannot command. Hence Sir arises my desire to procure the situation I am now soliciting. I might indeed offer another plea, founded on the irregularity of my Health, and the opinion of my friends, relative to my fitness for the Office; but, unfortunately for me, those, you may be supposed most in the habit of meeting, know little of me, except, perhaps Dr. Gaunt and Mr. Oakley. Should these reasons induce you to enquire into my competency, for the situation in question, I can with full confidence rest my Character, on their knowledge. I remain Sir
          With respect Yours
          
            R. Dinmore
          
        